UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6741


DWIGHT SULLIVAN, a/k/a    Dwight   F.     Sullivan,   a/k/a     Dwight
Fitzgerald Sullivan,

                Petitioner – Appellant,

          v.

LEROY CARTLEDGE, Warden of McCormick & Perry Correctional
Institutions,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:13-cv-00876-TMC)


Submitted:   September 23, 2014              Decided:       October 3, 2014


Before NIEMEYER   and   MOTZ,   Circuit    Judges,    and    DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dwight Sullivan, Appellant Pro Se. William Edgar Salter, III,
Assistant  Attorney  General,  Donald  John  Zelenka,  Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwight          Fitzgerald        Sullivan          seeks    to      appeal         the

district    court’s         orders    accepting           the   recommendation         of       the

magistrate judge and denying relief on his 28 U.S.C. § 2254

(2012) petition,            and   denying     his     motion      to    reconsider.             The

orders    are    not     appealable      unless       a    circuit      justice       or    judge

issues      a      certificate          of         appealability.                28        U.S.C.

§ 2253(c)(1)(A) (2012).              A certificate of appealability will not

issue     absent       “a    substantial       showing          of     the    denial       of     a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that     reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.    Cockrell,         537 U.S. 322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                   Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Sullivan has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with      oral    argument       because       the    facts    and       legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3